DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Claims 1-5 and 8-18 are pending.  The Restriction requirement mailed March 28, 2018 is still deemed proper.  Applicant’s election without traverse of a fluorescent label modification for the type of modification of the modified nucleotide in the reply filed on May 14, 2018 is acknowledged.  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5 recite “(b) analyzing the product of step (a)”  Step (a) recites “a nucleic acid”, “a labeled complex”, “a mutant Cas9”, and “a guide RNA”.  Step (a) also recites “contacting the nucleic acid” with the labeled complex; however, “contacting” does not require stable binding.  Step (b) does not further specify or clarify what the product of step (a) is.  Thus, it is not clear which of the previously recited products are the “product of step (a)”.  For instance, it is not clear if the “product of step (a)” is the mutant Cas9, the mutant Cas9 in complex with the guide RNA, or the mutant Cas9 in complex with both the guide RNA and the nucleic acid.   

Claim 4 recites “wherein the complex is bound by a fluorescently by a fluorescently labeled complex”.  Claim 4 depends from claim 1 which recites “a labeled complex”.  The specification does not have a description labeled complex that is then also labeled with a labeled antibody.  The embodiments of a labeled complex described in the specification all appear to have a single label (page 28, lines 4-6 and lines 14-18).  It is unclear how the labeled antibody in claim 4 relates to the labeled complex in claim 1.  For instance, it is not clear if one or two labels are required to be on the complex in claim 4.

Claim 5 recites “wherein the complex is labeled with streptavidin protein”.  The specification indicates several embodiments involving streptavidin and a complex.  In a first embodiment, Cas9 is fused to streptavidin (page 28, line 14-16), which constitutes one label on the complex.  In a second embodiment, the guide RNA is labeled with biotin, which is then bound by streptavidin (page 28, lines 16-18), which constitutes two labels on the complex (biotin and streptavidin).  For the reasons described 

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As indicated above, the specification does provide a description of labeled complex that is then also labeled with a labeled antibody.  If the complex in claim 4 is intended to have two labels on it, one of which is a labeled antibody, the specification must describe that embodiment. 


Claim Rejections - 35 USC § 102 - Withdrawn
Applicant’s arguments, see Remarks filed February 22, 2022, with respect to the rejection(s) of claim(s) 1-4 and 8-12 under 102(a)(2) and claim 5 under 103 in view of Doudna and May, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doudna (claims 1-3 and 8-12), Doudna and Schumacher (claim 4), or Doudna, Kraynack, Kaboor and Uchil (claim 5) as described below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013).

Regarding claim 1, Doudna teaches variant Cas9 enzymes including catalytically inactive Cas9 variants (dCas9) that still retain the ability to interact with a DNA-targeting RNA (i.e. a guide RNA) ([0449]).  Doudna also teaches catalytically inactive dCas9-guide RNA complexes can bind to (i.e. contact) a target DNA sequence (FIG 39).  Doudna also teaches a dCas9-VP64 fusion protein complexed with a guide RNA can bind to a target site and activate transcription of a target sequence in HEK293 cells (FIG 55), indicating that HEK293 cells are a “condition by which the complex binds to the nucleic acid”. Because the specification indicates that a “label” constitutes an entity that enables detection or capture 
Doudna’s teaching of a dCas9-VP64-guide-RNA complex labeling a site in a nucleic acid does not include analyzing the complex by fluorescence microscopy.
However, Doudna also teaches that variant Cas9 enzymes can be fused to heterologous fluorescent proteins “for ease of tracking and/or purification (e.g., a fluorescent protein, e.g., green fluorescent protein (GFP), YFP, RFP, CFP, mCherry, tdTomato, and the like)” ([0456]).  Doudna teaches specifically “a dCas9 fusion protein can comprise a YFP for detection” ([0459]) and a dCas9 fused to BFP (FIG. 55).  Doudna also teaches expressing Cas9-GFP in HEK293 cells and imaging the location of Cas9-GFP in cells by fluorescence microscopy (FIG 29; [0061] and [0691]).  Finally, Doudna teaches that co-expression of sgRNA with a fluorescently labeled Cas9 could contact and cleave a target sequence in HEK293 cells (FIG 29; [0692]).
It would have been obvious to one skilled in the art to have substituted a fluorescent tag, like GFP or YFP, for the VP64 tag in the dCas9 fusion protein as it would have amounted to a simple substitution of one known heterologous fusion protein for another by known means to yield predictable results.  It likewise would have been obvious to image the dCas9-YFP-guideRNA complex by fluorescence microscopy for the purposes of labeling a site on a chromosome because it would have amounted to a simple combination of elements by known means to yield predictable results.  Doudna teaches that fluorescent proteins like GFP and YFP can be used for tracking or detection (i.e. labeling) and specifically points out YFP fused to dCas9 for “tracking” dCas9.   Thus, one would have a reasonable expectation 

Regarding claims 2, 11 and 12, Doudna teaches various nucleic acid modifications including base modifications, mimetics, backbone modifications, modified sugars and conjugates that can provide a “new or enhanced feature” ([0193] – [0211]).  Additionally, Doudna teaches that DNA-targeting RNAs (i.e. guide RNAs) can comprise a modification or sequence that provides for an additional desirable feature, such as a fluorescent label ([0133], [0209], [0385] and [425]).  Doudna also teaches that the modification to the DNA-targeting RNA that can “provide for tracking” can be a fluorescent molecule directly conjugated to the guide RNA or a sequence that allows for fluorescence detection ([0133], [0209], [0385] and [425]).  Doudna teaches fluorescent modifications to the guide RNA in reference to Cas9 that has full enzymatic activity ([0209]) and dCas9 that is used to bind DNA ([0425]).
	It would have been obvious to one skilled in the art to additionally replace the unlabeled guide RNA with a fluorescent labeled guide RNA in Doudna’s method of labeling a site using dCas9-VP64 in HEK293 cells because it would have amounted to a simple substitution of one known guide RNA for 

Regarding claim 3, the obviousness of using a fluorescently labeled Cas9 is addressed above in claim 1.

Regarding claims 8-9, the teachings of Doudna are recited above and applied as for claim 1.  Doudna also teaches comparing DNA binding and cleavage by Cas9-guide RNA complexes of plasmids with alerted PAM sequences (i.e. test plasmids) to that of wildtype plasmids (i.e. a reference plasmid) (FIG 26).  Doudna also teaches the target DNA can be part of a chromosome in vitro, part of a chromosome in vivo, or part of a chromosome in a cell ([0021]).
It would have been obvious to use a dCas9-guide RNA complex as described above for claim 1 to bind to a target on a chromosome as taught by Doudna and compare binding of the complex between two different chromosomes because it would have amounted to the combination of known elements by known means to yield predictable results.  Doudna teaches comparing cleavage, which also requires binding, between two different plasmids, one of which contains small modifications to the target site.  Since Doudna also teaches that a target site can be a chromosome, one skilled in the art would have a 

Regarding claim 10, Doudna teaches “multiple DNA-targeting RNA (guide RNAs) are used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.”  ([0271]).  Doudna also teaches in reference to using a dCas9 fusion protein, “multiple DNA-targeting RNAs are used simultaneously in the same cell to simultaneously modulate transcription at different locations on the same target DNA or on different target DNAs.” ([0444])
	It would have been obvious to use multiple guide RNAs to create a plurality of dCas9-guide RNA complexes to compare binding between two chromosomes because it would have amounted to a simple duplication of parts.  Doudna teaches that multiple guide RNAs can be used to target multiple targets.  Thus, one skilled in the art would reasonable predict that multiple guide RNAs would be capable of forming multiple dCas9-guide RNA complexes and binding to multiple targets.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013) as applied to claim 1 above, and further in view of Schumacher (Schumacher et al., Journal of Cell Biology (1995), 129(4):1023-1032).



The teachings of Doudna are recited above as applied to claim 1.  
Doudna does not teach a complex of dCas9-guide RNA bound by a fluorescently labeled antibody.
However, Schumacher teaches producing antibodies to the Spnr protein (page 1024, ¶9).  Schumacher also teaches detecting the Spnr protein by immunofluorescence, in which the Spnr protein was labeled with the Spnr antibody and a FITC (i.e. fluorescently) labeled secondary antibody (Figure 6).  Finally, Schumacher teaches Spnr is an RNA-binding protein.
It would have been obvious to one skilled in the art to use fluorescently labeled antibodies as taught by Schumacher in place of GFP in the method of Doudna because it would have amounted to a simple substitution of one known means to fluorescently label a complex with another to yield predictable results.  Both Doudna and Schumacher teach fluorescently labeling an RNA-binding protein.  Schumacher also teaches antibodies against an RNA-binding protein can be developed and used in immunofluorescence, a type of fluorescence microscopy.  Thus, one would have a reasonable expectation of success that an antibody directed to Cas9 could be used to label the dCas9-guide RNA complex.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013) as applied to claim 1 above, and further in view of Kraynack (Kraynack et al., (2006) RNA 12(1), 163-176), Kaboord (Kaboord and Liermann.  Uchil (Uchil et al., Journal of Virology (2006), 80(11):5451-5464).

As recited above in paragraph 8, claim 5 is indefinite because it is not clear how many labels are required to be on the labeled complex.  The following rejection is based on the interpretation that streptavidin is a second label that is bound to an already labeled complex of Cas9, guide RNA and the target nucleic acid.

The teachings of Doudna are recited above as applied to claim 1.  Doudna also teaches nucleic acids (i.e. guide RNAs) can be conjugated to biotin ([0209]).
Doudna does not teach the complex of dCas9-guide RNA labeled with streptavidin.
However, Kraynack teaches transfecting siRNA that has been conjugated to biotin into HeLa cells (page 169, ¶4).  Kraynack also teaches capturing the biotinylatated siRNA from total cell lysate by affinity purification (page 169 ¶4).  Kraynack teaches biotinylatated siRNA could interact with its cellular binding partner hAgo2 (page 169 ¶4-5), which is an endonuclease (page 164, ¶4).  Finally, Kraynack teaches the biotin-siRNA-hAgo complex can be isolated by binding to Neutravidin-conjugated beads (page 174, ¶5).  
Kaboord teaches that Neutravidin and Streptavidin have comparable binding affinities to biotin (page 2, ¶2).
Uchil teaches detecting biotin-labeled RNA using streptavidin-FITC (i.e. fluorescently-labeled streptavidin) and imaging by fluorescence microscopy (page 5452, ¶10; Figure 6).
It would have been obvious to use a biotin labeled sgRNA and dCas9 variant complexed and bound to the target nucleic acid as it would have amounted to a simple substitution of one guide RNA 

Response to Arguments
	Applicant’s arguments that Doudna does not teach all the elements “arranged as in the claim” (See Remarks, pages 6-9) is found persuasive, but is moot with regard to the current rejection of the obviousness of combining the teachings in Doudna.  
Applicant also argues that Doudna does not sufficiently teach the use of fluorescence microscopy to image a site on a nucleic acid because Cas9 is localized diffusely throughout the nucleus, which is only indicative of proper folding of the fluorescent protein (See Remarks, page 7).  This argument has been fully considered but is not persuasive for the following reasons.

Second, Doudna additionally teaches that dCas9-YFP can be used to “track” or “detect” dCas9.  “Tracking” and “detecting” would be interpreted by one skilled in the art as YFP fluorescence indicating the location of dCas9 in the cell.  Because Doudna also teaches that dCas9 binds, but does not cleave the target DNA, would skilled in the art would also interpret Cas9 as remaining bound to the target site as long as the target site is intact.  In combining these teachings, one skilled in the art would then conclude that dCas9-YFP would remain bound to the target site and imaging of dCas9-YFP would “detect” or label the target site.   
Applicant also argues that “There is no particular reason why a skilled person would select a fluorescent label from the many other possibilities suggested for nucleic acids or proteins” indicated in Doudna (see Remarks, page 8, ¶2).  This argument has been fully considered but is not persuasive 
Applicant also argues that “while Doudna [0241] suggests use of a fluorescent label for tracking or purification of the Cas9 polypeptide, it does not consider a method to enable tracking or purification of a complex of the Cas9 polypeptide with a guide RNA and a site in a nucleic acid. As Doudna only describes a labeled polypeptide, not a complex, there is no way to determine whether the labeled Cas9 polypeptides bind a site in a nucleic acid, or remain unbound.” (See Remarks page 8, ¶2).  This argument has been fully considered but is not persuasive.  First, the statement is factually incorrect because Doudna does teach a labeled complex comprising dCas9-VP64 and a guide RNA (FIG 55).  Because Doudna teaches dCas9-VP64 can activate the transcription of a specific nucleic acid, it is clear that dCas9-VP64 can form a complex with the guide RNA and the target nucleic acid.  Second, fluorescent proteins like GFP and YFP are well known in the art to be tolerated by cells and accurately represent the intracellular location of proteins.  Since Doudna teaches that an NLS-Cas9-YFP localizes to the nucleus (and thus GFP does not disrupt the function of the NLS) and that a different dCas9 fusion protein can bind its target DNA in a guide-RNA dependent manner, one skilled in the art would also predict that dCas9-YFP would likewise bind a target sequence in a guide-RNA dependent manner.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636